Case: 16-11557    Date Filed: 03/13/2017    Page: 1 of 8


                                                         [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 16-11557
                            Non-Argument Calendar
                          ________________________

                      D.C. Docket No. 6:14-cv-02107-DAB

DAVID MCGILL,

                                                                Plaintiff-Appellant,

                                      versus

COMMISSIONER OF SOCIAL SECURITY,

                                                               Defendant-Appellee.
                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                 (March 13, 2017)

Before HULL, WILSON, and MARTIN, Circuit Judges.

PER CURIAM:

      David McGill appeals the district court’s order affirming the Administrative

Law Judge’s (“ALJ”) denial of his application for disability insurance benefits and
                Case: 16-11557       Date Filed: 03/13/2017      Page: 2 of 8


supplemental security income. McGill makes three arguments: (1) the ALJ did

not properly weigh the evidence and medical opinions in determining McGill’s

residual functional capacity (“RFC”) 1; (2) the ALJ did not pose a proper

hypothetical to the vocational expert; and (3) the ALJ did not properly assess

McGill’s credibility on how much pain he was suffering. After careful review, we

affirm.

                                             I.

       On December 8, 2011, McGill applied for disability insurance benefits and

supplemental security income. On the application, McGill listed seven health

conditions: (1) Type 1 diabetic; (2) depression; (3) heart attack; (4) left shoulder

pain; (5) restless leg syndrome; (6) sleep apnea; and (7) diabetic retinopathy.

McGill submitted medical records detailing his treatment for these conditions.

Some of the medical records also showed treatment for neck pain—which was not

listed in his application—but most of McGill’s treatment records do not mention

neck pain. McGill also received a physical functional capacity assessment from

Dr. Alvan Barber. Dr. Barber determined McGill had a limited ability to perform

the activity of “reaching” with his hands, including both overhead reaching and all

other reaching.


       1
         “The [RFC] is an assessment, based upon all of the relevant evidence, of a claimant’s
remaining ability to do work despite his impairments.” Lewis v. Callahan, 125 F.3d 1436, 1440
(11th Cir. 1997).
                                               2
              Case: 16-11557     Date Filed: 03/13/2017   Page: 3 of 8


      At a hearing, McGill testified in front of an ALJ about his conditions. In

McGill’s testimony, he complained of extreme right shoulder pain. McGill

testified he could lift twenty pounds comfortably depending on his shoulder pain,

couldn’t raise his right arm more than a foot (without causing himself “extreme

pain”), couldn’t clean his home, had trouble washing and dressing himself, and

struggled to sleep. He also testified he worked a few hours a day, prepared dinner,

drove, and grocery shopped, all with some difficulty. McGill did not testify about

neck pain. The ALJ also examined a vocational expert. The ALJ posed a

hypothetical to the expert asking to consider an individual with no ability to reach

overhead. But the hypothetical did not include any other reaching limitations.

      The ALJ denied McGill’s application for benefits. The ALJ determined

McGill had the RFC to perform light work “except with a 30 minute sit/stand

option. No climbing ladders, ropes, or scaffolds. No balancing, but occasional

other postural (stoop, kneel, crouch, and crawl). No overhead reaching. No

concentrated exposure to vibrations, work around moving mechanical parts, or

work at unprotected heights.” In making the RFC assessment, the ALJ gave “some

weight” to Dr. Barber’s “persuasive” assessment. [The ALJ noted McGill worked

in retail and as a cashier a few hours a day during the claimed disability period. He

also prepared dinner, showered, drove, and shopped for groceries. Further, the

ALJ found McGill’s “statements concerning the intensity, persistence and limiting

                                          3
              Case: 16-11557     Date Filed: 03/13/2017   Page: 4 of 8


effects of [his] symptoms are not entirely credible for the reasons explained in this

decision.” Thus, the ALJ determined McGill had “a much higher capacity than he

allege[d].” The ALJ did not discuss McGill’s neck pain.

                                         II.
      “We review the Commissioner’s decision to determine if it is supported by

substantial evidence and based upon proper legal standards.” Lewis, 125 F.3d at

1439. “Substantial evidence is more than a scintilla and is such relevant evidence

as a reasonable person would accept as adequate to support a conclusion.” Id. at

1440. “We may not decide the facts anew, reweigh the evidence, or substitute our

judgment for that of the Commissioner.” Winschel v. Comm’r of Soc. Sec., 631
F.3d 1176, 1178 (11th Cir. 2011) (quotation omitted and alteration adopted).

      The Social Security Regulations outline a five-step sequential evaluation

process for determining whether a claimant is disabled. 20 C.F.R. § 404.1520;

Winschel, 631 F.3d at 1178. Only steps four and five are relevant to this appeal.

At step four the ALJ determines whether the claimant can perform his past relevant

work despite his impairment. Id. This determination is based on the ALJ’s

assessment of the claimant’s RFC. Id. “The [RFC] is an assessment, based upon

all of the relevant evidence, of a claimant’s remaining ability to do work despite

his impairments.” Lewis, 125 F.3d at 1440. If the claimant cannot perform his

past relevant work, the ALJ proceeds to step five, where the Commissioner must


                                          4
              Case: 16-11557     Date Filed: 03/13/2017   Page: 5 of 8


demonstrate there are other jobs available that the claimant can perform. Jones v.

Apfel, 190 F.3d 1224, 1228 (11th Cir. 1999). One “method of demonstrating that

the claimant can perform other jobs is through the testimony of a [vocational

expert].” Id. at 1229.

                                       A.

      McGill first argues the ALJ erred in his RFC assessment. McGill challenges

the RFC assessment on two grounds. He argues (1) the ALJ adopted some but not

all of the reaching limitations noted by Dr. Barber in his functional capacity

assessment, and (2) the ALJ failed to mention McGill’s neck impairment.

      “[T]he ALJ must state with particularity the weight given to different

medical opinions and the reasons therefor.” Winschel, 631 F.3d at 1179. But “the

ALJ may reject any medical opinion if the evidence supports a contrary finding.”

Sharfarz v. Bowen, 825 F.2d 278, 280 (11th Cir. 1987) (per curiam). Further, the

opinions of a doctor who examined a claimant just one time are not entitled to

great weight. Crawford v. Comm’r, Soc. Sec., 363 F.3d 1155, 1160 (11th Cir.

2004) (per curiam).

      Here, the ALJ gave “some weight” to Dr. Barber’s “persuasive” assessment.

Dr. Barber determined McGill had a limited ability to perform the activity of

“reaching” with his hands, including both overhead reaching and all other

reaching. The ALJ went beyond Dr. Barber’s recommendation by restricting all

                                            5
               Case: 16-11557   Date Filed: 03/13/2017   Page: 6 of 8


overhead reaching, but did not follow Dr. Barber’s recommendation to limit other

types of reaching. The ALJ noted McGill worked in retail and as a cashier a few

hours a day during the claimed disability period. He also noted McGill prepared

dinner, showered, drove, and shopped for groceries. Thus, the ALJ determined

McGill had “a much higher capacity than he allege[d].” Based on these findings

and that Dr. Barber’s opinion was gleaned from only one examination of McGill,

the ALJ was free to give only some weight to Dr. Barber’s opinion. See Crawford,
363 F.3d at 1160. The ALJ’s finding that the activities McGill could perform were

inconsistent with Dr. Barber’s opinion on McGill’s reaching limitations is

supported by substantial evidence. See Winschel, 631 F.3d at 1178; Sharfarz, 825
F.2d at 280.

      McGill also argues that the ALJ erred in failing to mention his neck

impairment. But McGill did not list neck pain in his application for benefits.

Neither did he mention his neck during his testimony before the ALJ. And most of

McGill’s treatment records do not mention neck pain. “An individual claiming

Social Security disability benefits must prove that she is disabled.” Moore v.

Barnhart, 405 F.3d 1208, 1211 (11th Cir. 2005) (per curiam). While McGill’s

medical records do contain some evidence of neck pain, the records that don’t list

neck pain suggest he was not limited by the neck pain. He did not meet his burden




                                         6
              Case: 16-11557     Date Filed: 03/13/2017    Page: 7 of 8


of showing the effect the neck pain had on his ability to work. Id. Therefore, we

affirm the ALJ’s RFC assessment.

                                        B.

      Next, McGill argues the ALJ’s hypothetical questions to the vocational

expert during the hearing did not properly reflect McGill’s limitations, and thus the

ALJ erred in relying on the vocational expert. Specifically, McGill argues the

ALJ’s hypothetical did not include all of the reaching limitations noted by Dr.

Barber. McGill bases this argument on his earlier argument that the ALJ erred in

his RFC assessment.

      We affirmed the ALJ’s RFC assessment above, and we now also affirm the

ALJ’s choice of hypothetical based on that assessment. See Crawford, 363 F.3d at

1161 (“[T]he ALJ was not required to include findings in the hypothetical that the

ALJ had properly rejected as unsupported.”).

                                        C.

      Finally, McGill argues the ALJ did not properly assess the credibility of

McGill’s claim that he suffered from significant pain. Specifically, McGill argues

the ALJ used boilerplate language in finding McGill not credible and did not offer

enough reasoning to support the credibility determination.

       “If a claimant testifies as to his subjective complaints of disabling

pain . . . the ALJ must clearly articulate explicit and adequate reasons for


                                             7
               Case: 16-11557    Date Filed: 03/13/2017   Page: 8 of 8


discrediting the claimant’s allegations of completely disabling symptoms.” Dyer

v. Barnhart, 395 F.3d 1206, 1210 (11th Cir. 2005) (per curiam) (quotation

omitted). But this Court will not disturb an ALJ’s clearly articulated credibility

finding that is supported by substantial evidence in the record. Foote v. Chater, 67
F.3d 1553, 1562 (11th Cir. 1995) (per curiam).

        Here, the ALJ found McGill’s “statements concerning the intensity,

persistence and limiting effects of [his] symptoms are not entirely credible for the

reasons explained in this decision.” The ALJ noted McGill worked as a cashier,

prepared meals, drove, and grocery shopped. The ALJ found these “many

activities demonstrate a much higher capacity than [McGill] allege[d].” While

McGill is correct that the record includes evidence of his ongoing shoulder pain,

the ALJ also supported the credibility finding with substantial evidence.

Therefore, we must affirm the ALJ’s credibility finding. See Foote, 67 F.3d at

1562.

        AFFIRMED.




                                          8